Citation Nr: 0029776	
Decision Date: 11/13/00    Archive Date: 11/16/00

DOCKET NO.  93-02 768	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for herniated nucleus pulposus of L4-L5 and L5-S1 for 
a period prior to November 11, 1987.

2.  Entitlement to an increased rating for post operative 
herniated nucleus pulposus of L4-L5 and L5-S1, in excess of 
40 percent disabling subsequent to November 11, 1987.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

K. Gallagher, Counsel
FINDINGS OF FACT

1.  The veteran served on active duty from October 1974 to 
October 1977.

2.  The Department of Veterans Affairs (VA) Regional Office 
in Atlanta, Georgia, issued a decision in August 1991 that 
continued a 40 percent rating for the veteran's 
service-connected intervertebral disc syndrome; the veteran 
appealed this rating decision to the Board of Veterans' 
Appeals (Board).

3.  In an August 19, 1998, Board decision, the Board granted 
an increased rating to 20 percent for the service-connected 
herniated nucleus pulposus of L4-L5 and L5-S1 for a period 
prior to November 11, 1987, and granted an increased rating 
to 60 percent for the period of time subsequent to 
November 11, 1987.

4.  The veteran appealed the Board's August 19, 1998, 
decision to the United States Court of Appeals for Veterans 
Claims (Court).

5.  The veteran died in May 2000 while the case was pending 
on appeal at the Court.

6.  In a July 2000 order, the Court vacated the Board's 
decision and dismissed the appeal for lack of jurisdiction.


CONCLUSIONS OF LAW

1.  Because of the death of the veteran while his appeal was 
pending before the Court, the August 1998 Board decision is 
vacated, and the appeal dismissed.  Landicho v. Brown, 7 Vet. 
App. 42, 54-55 (1994).  

2.  The August 1991 rating decision is vacated as to the 
issues on appeal.  Landicho v. Brown, 7 Vet. App. 42, 54-55 
(1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board issued a decision in August 1998 granting increased 
ratings for service-connected herniated nucleus pulposus but, 
in effect, denying a higher or maximum benefit allowed by law 
and sought on appeal by the appellant.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993) (noting that, in a claim for an increased 
disability rating, the claimant will generally be presumed to 
be seeking the maximum benefit allowed by law and regulation 
and it follows that such a claim remains in controversy where 
less than the maximum available benefit is awarded).  The 
issues considered by the Board arose from an August 1991 
rating decision.  The veteran appealed the Board's decision 
to the Court.  The veteran died in May 2000.  Because of 
this, on July 13, 2000, the Court vacated the August 1998 
decision of the Board and dismissed the veteran's appeal for 
lack of jurisdiction.

As a matter of law, an appellant's claim does not survive 
death.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 
1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on 
the merits has become moot by virtue of the death of the 
appellant and must be dismissed for lack of jurisdiction.  
See 38 U.S.C.A. § 7104(a) (West Supp. 1999); 38 C.F.R. 
§ 20.1302 (1999).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran. 38 C.F.R. 
§ 20.1106 (1999).




	(CONTINUED ON NEXT PAGE)




ORDER

The appeal is dismissed.

The RO is directed to vacate the August 1991 rating decision 
as it pertains to appealed issues.



		
BETTINA S. CALLAWAY
Veterans Law Judge
	Board of Veterans' Appeals

 


- 2 -


